 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DOMINGO VARGAS, : No. 3:17cv607
Petitioner

(Judge Munley)
V.

:(Magistrate Judge Saporito)
WARDEN K. LANE, :
Respondent

AND NOW, to wit, this ay say of August 2019, we have before us for
disposition Magistrate Judge Joseph F. Saporito, Jr.'s report and
recommendation, which proposes the denial of Domingo Vargas’s petition for a
writ of habeas corpus. No objections to the report and recommendation have
been filed, and the time for such filing has passed. Therefore, in deciding
whether to adopt the report and recommendation, we must determine if a review
of the record evidences plain error or manifest injustice. FED. R. Civ. P. 72(b)
1983 Advisory Committee Notes (“When no timely objection is filed, the court
need only satisfy itself that there is no clear error on the face of the record to
accept the recommendation”); see also 28 U.S.C. § 636(b)(1); Sullivan v. Cuyler,
723 F.2d 1077, 1085 (3d Cir. 1983).

After a careful review, we find neither a clear error on the face of the record
nor a manifest injustice, and therefore, we shall adopt the report and
recommendation. It is hereby ORDERED as follows:

1) The magistrate judge’s report and recommendation (Doc. 14) is

ADOPTED;

 

 

 
 

 

 

2) Domingo Vargas’s petition for a writ of habeas corpus (Doc. 1) is
DENIED and DISMISSED WITH PREJUDICE;
3) Due to our order and the reasoning in the report and recommendation,
we decline to issue a certificate of appealability; and
4) The Clerk of Court is directed to close this case.

BY THE CQURT:

// ANAK i

/JUDGE JAMES M. MUNLEY
United States District Cgurt

 

 
